These two cases involve the requested termination of parental rights in order to facilitate adoptions by much older sets of prospective adopting parents.
The prospective adopting father in JUV No. 43-89 will be 82 when the child reaches the age of majority. The prospective adopting father in JUV No. 9-89 will be 91 when the child reaches the age of majority.
In each case the prospective adopting parents are prominent citizens and fine people who wish to provide a good future for the child. Also, however, in each case the natural parents are much younger, have the potential to be good providers, and appear to have strong bonds to tfye child.
In each case the parties are free to adopt the child fa‘a Samoa and to have the child live with them as long as this is the wish of the cfyild and the natural parents. But in neither case can we certify that *95termination of the legal rights and duties of the natural parents would be in the best interest of the child.
Accordingly, the petitions are denied.
It is so ordered,